DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on December 7, 2021 as a response to final office action.  The amendment has been entered.
Claim 6 has been cancelled, claims 1-5 and 7-20 are pending.
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed December 7, 2021, with respect to claims 1-5 and 7-20 have been fully considered and are persuasive.  The rejection of September 7, 2021 has been withdrawn. 
In view of the amendment to claim 1, the nonstatutory double patenting rejection as set forth in the September 7, 2021 final action is withdrawn.
Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious an axle assembly having a first electric machine orientated along a second axis of rotation substantially parallel with said first axis of rotation; a second electric machine spaced from said first electric machine and orientated along a third axis of rotation substantially parallel with said first axis of rotation; a common gear reduction rotatable about a fourth axis of rotation and driven by said first and second electric machines; a speed change mechanism orientated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655